Title: To George Washington from David Austin, Jr., 24 September 1793
From: Austin, David Jr.
To: Washington, George


          
            May it please yr Excellency
            Eliza[beth] Town [N.J.]Sepr 24th 1793
          
          Having this day receivd the enclosed from my Hond father at New Haven, to forward—beg leave to say, so far as may be decent for a son to
            say of a father; that the application made, in the issue, will be found to be founded on
            reason, equity & Justice; & if granted will give universal satisfaction, unless
            it be to individuals who might have interest in wishing to be remembered themselves.
            Praying an excuse for this imperfect Scrawl, the Mail just closing, have the honor to
            subscribe yr Excellency’s Most Obedt & Humble servt
          
            David Austin
          
        